Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	               ATTACHMENT TO ADVISORY ACTION
At least method claim 21 reciting new limitation (i.e. polydispersity of 3.5 or less) would require further consideration.  In other words, there is no pending rejection addressing the polydispersity of 3.5 or less as to the amended method claim 21 and thus any further action addressing the polydispersity of 3.5 or less would be amount to new ground of the rejection (i.e., re-opening of prosecution) without any fault of the examiner which would be improper.  The instant claims would not be allowable even entry of the after final amendment as discussed below and thus the after final amendment will not be entered.  
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously cancelled claims (MPEP 714.13).
Although the after final amendment is being denied of entry, the examiner adds the following as to a polyol polymer of claim 1 reciting the polydispersity of 3.5 or less (of the original claim 9) for applicant’s sake.
Such amendment would overcome the anticipation rejection, not the obviousness rejection (i.e. “Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2013/0178591 A1) as applied to claims 1, 2, 4, 5, 7, 9-17 and 19-22 above, and further in view of Karim et al (US 6,057,382)” in Non-Final rejection of Jan. 12, 2022 and “Claims 3, 6, 8, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US 2013/0178591 A1) as applied to claims 1, 2, 4, 5, 7, 9- 7 and 19-22 above, and further in view of Dervan et al (US 4,812,535) and Karim et al. (US 6,057,382)” in the repeated Final rejection of April 22, 2022 with a little modification).
Also, such amendment would overcome the rejection of claims 1, 2, 4, 7, 9-11, 21 and 22 under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 5,852,163) in combination with Doorakian et al. (US 4,438,254).

The crux of applicant’s arguments is that Jin et al. (IS 2012/0178591 A1) fail to teach or suggest the instant polydispersity of 3.5 or less despite of a weight average molecular weight (Mw) of 300-1,000,000 or 1,000-500,000 taught by Jin et al. ([0087].   Jin et al. teach a weight average molecular weight (Mw) of generally above about 300, typically above about 1000 and above about 2000 in [0021].
The polydispersity would be dependent on the Mw inherently which is well-known in the art.  In other words, a higher Mw, a higher polydispersity (i.e. PDI) as evidenced by the prior art the record US 5,852,163.
The table 1 of US 5,852,163 teaches such inherent property: Mw 43,770 with PDI of 3.68, Mw 56,011 with PDI of 4.32 and Mw 146,387 with PDI of 10.75.
Even the instant table 11 teaches such inherent property: a higher Mw, a higher polydispersity (i.e., PDI).
Further, a higher Mw would require a longer reaction time which would yield a heterogeneous longer molecular chain lengths/backbones yielding a higher PDI as opposed to a shorter reaction time yielding shorter molecular chain lengths/backbones yielding a lower PDI (I.e., less heterogeneous molecular chain lengths/backbones). 
Thus, the weight average molecular weight (Mw) taught in [0021] of Jin et al. (e.g. generally above about 300, typically above about 1000 and above about 2000) would be expected have the recited low PDI of 3.5 or less.
The examiner had stated the following in the Non-Final rejection.
“Jin et al. teach a product comprising ester linkages and hydroxyl functional groups obtained from an aromatic dicarboxylic acid and an epoxy resin of a cyclohexane dimethanol which is further reacted with a benzoic acid in a reaction Scheme (III) of [0074].  Jin et al. teach further utilization of monofunctional reactants such as cyclohexane monocarboxylic acid of the instant claims 5 and 22 in [0075] and non-aromatic diacids (i.e., dicarboxylic acids) of the instant claims 7 and 22 in [0079].
Thus, further utilization of the cyclohexane monocarboxylic acid or non-aromatic dicarboxylic acids in the reaction Scheme (III) would be obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples. MPEP 2123.”
Jin et al. further teach the repeating unit, “n”, include at least 2 in [0023] and thus the above modified reaction Scheme (III) with n being 2 or 3 would have been obvious to one skilled in the art.  A low Mw would be expected from such low number of the n which would make the polydispersity of 3.5 or less obvious.
Applicant further asserts that Jin et al. fail to recognized that providing a polymer with a polydispersity of 3.5 or less will lower the viscosity of the polymer and increase dispersibility, resulting in reduced VOCs due to less solvent being needed for dispersability.  But, it is well-known in a polymer chemistry that a polymer with a lower Mw would have a lower viscosity requiring low amounts of VOCs for the dispersability than one with a higher Mw.   Jin et al. teach a weight average molecular weight (Mw) of generally above about 300, typically above about 1000 and above about 2000 in [0021] which would be considered a low Mw which would be expected to have a lower viscosity contrary to the assertion. 

The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Jin et al (US 2013/0178591 A1) as applied to claims 1, 2, 4, 5, 7, 9-17 and 19-22 above, and further in view of Karim et al (US 6,057,382) is maintained for the reasons given above.

As to rejection of claims 1-4, 9-15 and 19-21 under 35 U.S.C. 103 as being unpatentable over Technical Data Sheet for EPONEX Resin 1510 by Hexion downloaded on 4/18/2022 (Revised on 12/1/2015) in view of Jin et al (US 2013/0178591 A1):
Applicant asserts that Hexion is silent as to properties of EPONEX Resin 1510.
The Technical Data Sheet discloses the EPONEX Resin 1510 useful for coatings.
The EPONEX Resin 1510 is used in the instant examples and Jin et al. imply that benzoic acid as the terminal group (i.e., Scheme (III)) would improve coating performance in [0010].  Thus, a combination in order to improve coating performance of the EPONEX Resin 1510 would be proper and the EPONEX Resin 1510 with the benzoic acid as the terminal group would be expected to have the asserted properties.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/June 21, 2022                                                  /TAE H YOON/                                                                                 Primary Examiner, Art Unit 1762